Name: Commission Regulation (EEC) No 2160/89 of 18 July 1989 re-establishing the levying of customs duties on sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: marketing;  tariff policy;  Asia and Oceania
 Date Published: nan

 19. 7. 89 Official Journal of the European Communities No L 207/35 COMMISSION REGULATION (EEC) No 2160/89 of 18 July 1989 re-establishing the levying of customs duties on sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of sacks and bags (including cones) of polymers of ethylene falling within CN code 3923 21 00 the individual ceiling was fixed at ECU 4 380 000 ; whereas, on 31 March 1989, imports of these products into the Community originating in Thailand reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1 989 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 5 thereof, Whereas, pursuant to Articles 1 and 1 2 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the indiviual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION Article 1 As from 22 July 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Thailand, Order No CN code Description 10.0480 3923 21 00 Sacks and bags (irtcluding cones) |  Of polymers of ethylene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal, of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 1 .